PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ROBERT S. EVANS,                          
                   Plaintiff-Appellant,
                v.
                                                 No. 03-1065
METROPOLITAN LIFE INSURANCE
COMPANY,
               Defendant-Appellee.
                                          
           Appeal from the United States District Court
        for the Western District of Virginia, at Lynchburg.
                Norman K. Moon, District Judge.
                          (CA-02-23-6)

                     Argued: December 4, 2003

                     Decided: February 10, 2004

    Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.



Vacated and remanded by published opinion. Judge Shedd wrote the
opinion in which Judge Motz joined. Judge Williams wrote a concur-
ring opinion.


                              COUNSEL

ARGUED: Charles Hardenbergh Osterhoudt, OSTERHOUDT,
PRILLAMAN, NATT, HELSCHER, YOST, MAXWELL & FER-
GUSON, P.L.C., Roanoke, Virginia; Craig Patrick Tiller, DAVID-
SON, SAKOLOSKY, MOSELEY & TILLER, P.C., Lynchburg,
Virginia, for Appellant. Eric Wagner Schwartz, TROUTMAN
2            EVANS v. METROPOLITAN LIFE INSURANCE CO.
SANDERS, L.L.P., Virginia Beach, Virginia, for Appellee. ON
BRIEF: John C. Lynch, TROUTMAN SANDERS, L.L.P., Virginia
Beach, Virginia, for Appellee.


                              OPINION

SHEDD, Circuit Judge:

   In this ERISA appeal, we consider whether Metropolitan Life
Insurance Company (MetLife) abused its discretion in denying the
claim for long-term disability (LTD) benefits filed by Robert S.
Evans. The district court granted summary judgment in favor of
MetLife, finding that MetLife did not abuse its discretion. For the fol-
lowing reasons, we vacate the judgment of the district court and
remand for further proceedings.

                                   I.

   Evans, a nuclear fuels engineer employed at BWX Technologies,
Inc. (B&W), began experiencing abdominal pain and fatigue in Feb-
ruary 1999. Evans first received treatment from his family physician,
Dr. Kim Wright, but his abdominal pain persisted. Dr. Wright referred
Evans to a gastroenterologist. Both Dr. Wright and the gastroenterolo-
gist diagnosed Evans as suffering from chronic abdominal pain and
irritable bowel syndrome (IBS).

   Despite his condition, Evans continued to work from February
1999 through December 1, 1999. Commencing December 2, 1999,
Evans was given a week off from work. Dr. Wright thereafter contin-
ued Evans off work for more than six months. Evans’s childhood stut-
tering returned, so Dr. Wright referred him to a psychologist, Dr.
Daniel Owens, for assessment in January 2000. Dr. Owens continued
treating Evans through at least September 2000. While Evans was
away from work, Dr. Wright also referred him to another gastroenter-
ologist at the University of Virginia for a second opinion. That doctor
changed Evans’s medications, which provided some short-term relief.

  Because Evans was feeling somewhat better, Dr. Wright thought it
would be appropriate to return Evans to work at B&W on June 19,
             EVANS v. METROPOLITAN LIFE INSURANCE CO.                 3
2000. Dr. Wright hoped that once Evans returned to the routine of his
job that his condition might continue to improve. Over the next six
weeks, Evans worked sporadically; he worked some part-time days
and some full-time days, but he also took off several sick days. His
last day at work was July 27, 2000. Evans took several more leave
days thereafter until August 9, 2000, when it appears B&W placed
him on approved medical leave of absence.

   B&W offers its employees LTD benefits through a group disability
insurance policy (the Plan) issued by MetLife. MetLife is also the
administrator of the Plan. B&W filed the initial LTD application form
with MetLife on behalf of Evans on August 9, 2000. On the form,
B&W indicated that Evans’s "Date Last Worked" was December 1,
1999, but that his "Date Returned to Work" was June 19, 2000.

   MetLife then contacted Evans, requesting that he submit several
other forms and documentation. In response, Evans stated on his Dis-
ability Claim Employee Statement that his "Date Last Worked" was
August 1, 2000, and that the "Date Disability Began" was December
2, 1999. He also explained that he was at that time suffering from
almost constant abdominal pain, had frequent urges to use the rest-
room (often with less than 90 seconds’ warning), spent from two to
six hours every day in the restroom, and was generally mentally
exhausted.

   Evans also submitted Attending Physician Statements from some
of his treating doctors. The first gastroenterologist indicated that he
had treated Evans for IBS but had last seen him on June 15, 2000 —
a few days before Evans returned to work.1 Dr. Wright stated that
Evans was suffering from IBS. She also indicated that she had dis-
cussed with Evans before August 2000 the possibility that he might
be disabled from performing his job but that she definitely advised
  1
    The gastroenterologist did not respond to all the questions on the
form. In particular, he did not state whether he advised Evans to cease
work. MetLife attempts to draw the inference from this omission that the
gastroenterologist did not believe that Evans was disabled. We disagree.
The fact that the gastroenterologist did not answer the question one way
or the other means that no inference can be drawn from the nonresponse.
4            EVANS v. METROPOLITAN LIFE INSURANCE CO.
Evans to cease his job as of August 8, 2000. Dr. Owens indicated that
he advised Evans to cease his job as of July 27, 2000.

   MetLife denied Evans’s claim for disability, concluding that there
was no evidence supporting his claimed inability to perform his job.
MetLife also concluded there was no medical documentation estab-
lishing that Evans was suffering from IBS.

   Evans hired a lawyer to appeal MetLife’s denial. The lawyer wrote
a lengthy letter outlining the purported errors made by MetLife in its
review. The lawyer also submitted letters from Dr. Wright and Dr.
Owens further explaining their opinions that Evans became disabled
on about his last day at work — July 27, 2000. The lawyer also sub-
mitted a copy of the Social Security Administration’s award of dis-
ability benefits to Evans effective December 2, 1999. The lawyer
insisted that the evidence showed that Evans was disabled as of
December 2, 1999.

   MetLife reviewed this new documentation, but affirmed its original
denial of Evans’s LTD claim. MetLife stated that Evans’s last day of
work was December 1, 1999 — not July 27, 2000 as the record
clearly reflects — and that there was no evidence to support a dis-
abling impairment as of December 1, 1999. In support of this finding,
MetLife relied in part on the opinions of Drs. Wright and Owens that
Evans did not become disabled until on or about August 1, 2000.

   Evans then filed this ERISA lawsuit against MetLife, seeking to
recover benefits under the Plan. MetLife moved for summary judg-
ment, arguing that it properly exercised its discretion in deciding that
Evans had failed to establish that he was totally disabled "when he
quit work on December 1, 1999." J.A. 42. In his written response,
Evans argued, in effect, that MetLife failed to give adequate weight
to the evidence Evans submitted. Evans did not expressly argue in his
brief that MetLife should have determined whether he was disabled
as of August 2000 rather than as of December 2, 1999.

   The district court held a hearing on MetLife’s motion for summary
judgment. During the hearing, MetLife contended that it was Evans’s
burden, pursuant to the Plan requirements, to show that he was totally
disabled from the time he quit work — December 2, 1999 — and
              EVANS v. METROPOLITAN LIFE INSURANCE CO.                    5
thereafter through a six-month "Elimination Period." Although
MetLife has never stated a specific date, this "Elimination Period"
would have expired, based on MetLife’s interpretation of the Plan, on
June 2, 2000, before Evans returned to work on June 19, 2000.

   Evans countered, for the first time before the district court, that the
disability determination should have been made as of August 2000,
after Evans returned to work. In reply, MetLife conceded that there
was some medical evidence in the record that Evans was disabled as
of August 2000, but MetLife insisted that the proper date to determine
disability was as of December 2, 1999 and during the subsequent six-
month "Elimination Period."

   The district court granted summary judgment in favor of MetLife,
ruling that MetLife’s decision to deny benefits resulted from a rea-
soned, disciplined, deliberative process. The district court did not,
however, indicate whether the proper date to determine disability was
as of December 2, 1999 or August 2000.2

   Evans now appeals, arguing that MetLife’s use of December 1999
as the date to determine disability contravenes the terms of the Plan.
He contends that MetLife abused its discretion by ignoring evidence
that he was totally disabled as of August 2000.3

                                    II.

   When an ERISA plaintiff appeals a grant of summary judgment,
we conduct a de novo review, applying the same standards that the
district court employed. Ellis v. Metropolitan Life Ins. Co., 126 F.3d
228, 232 (4th Cir. 1997). In cases in which the ERISA benefit plan
gives the administrator of the plan discretion to determine eligibility
  2
     The district court can hardly be criticized for not focusing on whether
December 1999 or August 2000 was the proper disability determination
date. Evans failed to argue that August 2000 was the proper date until
oral argument on the motion for summary judgment and did so only
modestly. Nevertheless, the argument was made to the district court, and
it is preserved for our review on appeal.
   3
     Evans advances other arguments, but we need not reach them since
we are remanding the case for further administrative review.
6             EVANS v. METROPOLITAN LIFE INSURANCE CO.
for benefits, we review a denial of benefits by the administrator for
abuse of discretion. Id. at 232. Under this deferential standard, we
will not disturb the administrator’s decision if it is reasonable, even
if we would have come to a different conclusion independently. Booth
v. Wal-Mart Stores, Inc., 201 F.3d 335, 341 (4th Cir. 2000). Such a
decision is reasonable if it is the result of a deliberate and principled
reasoning process and is supported by substantial evidence. Brogan
v. Holland, 105 F.3d 158, 161 (4th Cir. 1997).

   In this case, it is undisputed that the Plan gives MetLife discretion-
ary authority to determine entitlement to Plan benefits. Thus, we
review MetLife’s denial of Evans’s claim for benefits for an abuse of
discretion. However, because MetLife is both administrator of the
Plan and its insurer, a conflict of interest exists, and that conflict must
be weighed as a factor in determining whether an abuse of discretion
occurred. See Ellis, 126 F.3d at 233.4

                                   III.

   MetLife insists that Evans could not recover benefits unless he
proved that "he was totally disabled when he quit work in December
1999 and continuously through the six-month Elimination Period."
MetLife Brief, p. 22. MetLife claims that Evans failed to produce any
evidence that he was disabled during this particular period — Decem-
ber 2, 1999 through June 2, 2000. MetLife relies in part on the opin-
ions of Dr. Wright and Dr. Owens — that Evans should have ceased
work no earlier than July 27, 2000 — to suggest that Evans was not
disabled from December 2, 1999 through June 2, 2000.

  We do not agree that Evans was necessarily required to prove that
he was disabled from December 2, 1999 through June 2, 2000. First,
Evans did not "quit work" on December 2, 1999. Although Evans did
not work from December 2, 1999 through June 19, 2000, the undis-
puted evidence in the record is that Evans remained an employee of
    4
   At oral argument on appeal, Evans argued for the first time that the
district court should have employed the less deferential de novo standard
of review rather than abuse of discretion. We deem this argument aban-
doned on appeal. See Edwards v. City of Goldsboro, 178 F.3d 231, 241
n.6 (4th Cir. 1999).
              EVANS v. METROPOLITAN LIFE INSURANCE CO.                   7
B&W until at least August 2000. He actively worked more than ten
days between June 19 and July 27, 2000 and was subsequently
allowed to take several leave days through August 8, 2000.

  Second, MetLife has failed to cite any provision in the Plan that
would necessarily start the disability determination date as of the date
Evans "quit work."5 To the contrary, the Plan provides:

      When we [MetLife] receive proof that you are Totally Dis-
      abled, we will pay a Monthly Benefit in accordance with the
      SCHEDULE OF BENEFITS.

J.A. 74. Under this provision, the clock for determining disability
under the Plan starts whenever MetLife receives sufficient proof that
an eligible participant becomes totally disabled. Based on this provi-
sion, MetLife is free to deny benefits once it decides — based on a
deliberate, principled review of the evidence it receives — that the
participant has failed to produce sufficient proof that he is totally dis-
abled. However, what MetLife may not do under this provision is to
base its determination of disability as of a particular date if the evi-
dence submitted establishes another date that the disability may have
begun.6 MetLife is obligated under the Plan to consider all the evi-
dence it receives and must pay monthly benefits if it receives proof
that the eligible participant7 is totally disabled.8
  5
    "Quit work" is not a term used in, or defined by, the Plan.
  6
    We are aware that Evans stated in his initial form seeking benefits
that his disability began on December 2, 1999, and that his lawyer, rely-
ing in part on the award of benefits by Social Security, also represented
during the administrative appeal that Evans’s disability commenced
December 2, 1999. Nevertheless, MetLife was not allowed, under the
Plan, to necessarily limit its disability determination to the date claimed
by Evans and his lawyer. The Plan requires MetLife to review all evi-
dence it receives to determine disability. MetLife admittedly had evi-
dence before it throughout its administrative review that Evans’s alleged
disability may have begun after his last day of work, July 27, 2000.
  7
    Throughout this entire case, MetLife has never argued that Evans is
not an eligible participant under the Plan. Now, for the first time, the
concurrence suggests, based on policy language not raised by MetLife,
that MetLife should have first determined whether Evans was an eligible
8             EVANS v. METROPOLITAN LIFE INSURANCE CO.
   It is clear in this case that MetLife improperly refused to consider
whether the evidence it received established that Evans was disabled
as of August 2000. MetLife candidly admitted to the district court that
there was some evidence that Evans was disabled as of August 2000,
but it argued that this evidence was immaterial because the proper
determination date was December 2, 1999, the date Evans originally
claimed he became disabled. In fact, there is absolutely no evidence
in the record that MetLife considered any date other than December
2 as an acceptable date to consider whether Evans’s disability began.
MetLife, in effect, ignored the evidence that Evans may have been
disabled as of August 2000. Because MetLife refused to consider the
evidence and the claim as of August 2000, we conclude that MetLife
abused its discretion. See James v. Jacobson, 6 F.3d 233, 239 (4th
Cir. 1993)(stating that "failure or refusal, either express or implicit,
actually to exercise discretion" constitutes an abuse of discretion).

participant under the Plan as of August 2000. We do not confront this
issue because it is not before us. Our review is to determine whether
MetLife abused its discretion in the actions it took — and its stated justi-
fications — in denying benefits to Evans.
   8
     MetLife asserts that the "Elimination Period" began on December 2,
1999, the date Evans originally claimed he became disabled. MetLife’s
interpretation of when the "Elimination Period" began is also incorrect.
   According to the Plan, the "Elimination Period" is the "number of con-
secutive days [at least six months] of Total Disability before Long Term
Disability Benefits become payable," and it commences "on the first day
of Total Disability." J.A. 73. Thus, the "Elimination Period" begins when
MetLife determines that it has received sufficient proof that a participant
is totally disabled. MetLife would then become obligated to pay monthly
benefits, starting when the "Elimination Period" expires — at least six
months later. Obviously, if MetLife determines that a participant is not
totally disabled, the "Elimination Period" never commences.
  In this case, MetLife decided that Evans was not totally disabled, so
the "Elimination Period" never started. If, however, MetLife were to
decide on remand that Evans became totally disabled as of August 2000,
the "Elimination Period" would have started in August 2000, and
MetLife’s obligation to pay monthly benefits would not have com-
menced before February 2001 — at least six months later.
                EVANS v. METROPOLITAN LIFE INSURANCE CO.             9
                                  IV.

  Because MetLife abused its discretion by failing to consider
whether Evans was disabled as of August 2000, we vacate the judg-
ment of the district court and direct the district court to remand this
case for further administrative review by MetLife consistent with this
opinion.

                                        VACATED AND REMANDED

WILLIAMS, Circuit Judge, concurring in the judgment:

   Although I agree with the majority’s ultimate conclusion that
MetLife abused its discretion by improperly failing to consider
whether Evans was totally disabled while he was actively at work, I
write separately to note my disagreement with the majority’s charac-
terization of MetLife’s actions and the Plan’s requirements.

                                   I.

   Robert Evans, as an employee of Babcock & Wilcox Co., was cov-
ered by its Long Term Disability Plan (Plan), administered and
insured by Metropolitan Life (MetLife). The Plan provided benefits
for employees who were "Totally Disabled." (J.A. at 74.) Total dis-
ability "means that, due to an Injury or Sickness," an employee:

       1. [is] completely and continuously unable to perform
     each of the material duties of [his] regular job; and

        2. require[s] the regular care and attendance of a Doc-
     tor.

(J.A. at 74.)

   The Plan also states that "[w]hen [MetLife] receive[s] proof that
[an employee is] Totally Disabled, [it] will pay a Monthly Benefit in
accordance with the SCHEDULE OF BENEFITS." (J.A. at 74.) The
Plan included an Elimination Period, defined as "the number of con-
secutive days of Total Disability before Long Term Disability Bene-
10            EVANS v. METROPOLITAN LIFE INSURANCE CO.
fits become payable."1 (J.A. at 73.) The Elimination Period begins "on
the first day of Total Disability," but allows for "[l]imited interrup-
tion," which is defined as returns to work of "up to 30 days" that
would not restart the period. (J.A. at 73.)

   Availability of the benefits under the Plan ends "on the date . . .
employment ends." (J.A. at 78.) Employment ends, for purposes of
the Plan, "when [an employee] cease[s] Active Work." (J.A. at 78.)
An employee is actively at work when he is "performing all of the
material duties of [his] job with the Employer where these duties are
normally carried out." (J.A. at 73.) The Plan permits "the Employer
[to] deem employment to continue for certain absences [for purposes
of the Plan]." (J.A. at 78.) As relevant here, absences for "Sickness
or Injury," may be counted as active work under the Plan for "[t]he
period determined in accordance with the Employer’s general prac-
tice." (J.A. at 79.) The Plan also permits an employee on a "Leave of
Absence" to be deemed actively at work and eligible for benefits with
the caveat that "the period will not be longer than two months follow-
ing the date the leave of absence . . . begins." (J.A. at 79.) Thus, under
the terms of the Plan, an individual could remain on his employer’s
payroll but still be ineligible for the Plan’s benefits because he was
not actively at work.

   On October 19, 2000, MetLife issued its first denial of Evans’s
request for LTD benefits, which was made "effective [as of] August
9, 2000." (J.A. at 120-21) (the October 19 denial). At no point in that
October 19 denial letter did MetLife state that Evans "quit work" on
December 2, 1999. To the contrary, the October 19 denial referred to
medical records from as late as June 2000 and thus does not warrant
a finding that MetLife limited its review of Evans’s claim to his status
on December 2, 1999.

   In response to the October 19 denial, Evans’s attorney submitted
a letter on December 6, 2000, stating that "Mr. Evans is totally and
permanently disabled and has been so since December 2, 1999." (J.A.
at 97.) The letter noted that the Social Security Administration deter-
mined that Evans was totally disabled under its rules as of December
  1
  The parties agree that the Elimination Period for Evans was six
months.
              EVANS v. METROPOLITAN LIFE INSURANCE CO.                 11
2, 1999. The letter also referred to correspondences by Dr. Wright,
Evans’s primary care physician, and Dr. Owens, Evans’s psycholo-
gist, stating that Evans was disabled as of about August 2000. Thus,
after that letter from Evans’s attorney, MetLife had before it two dif-
ferent dates on which Evans’s disability may have begun: December
2, 1999 and August 1, 2000.

   As the majority notes, MetLife conducted a review of the October
19 denial, and, on March 7, 2001, issued a letter upholding the denial
of Evans’s claim. It was in this letter that MetLife, for the first time,
limited its review of Evans’s claim to whether he was totally disabled
as of December 2, 1999.

                                   II.

   I concur in the majority’s holding that MetLife abused its discre-
tion when handling Evans’s request to review the October 19 denial.2
When determining if a plan administrator has abused its discretion we
are required to consider "the language of the plan." Booth v. Wal-Mart
Stores, Inc., 201 F.3d 335, 342 (4th Cir. 2001). Here, MetLife’s first
duty under the Plan was to determine the period during which Evans
was actively at work and thus eligible to receive the Plan’s benefits.
After MetLife made that determination, it was obliged to decide
whether Evans had submitted "proof that [he was] Totally Disabled"
during that period. (J.A. at 74.) Only after making such a finding, was
MetLife permitted to determine the date of onset of total disability in
order to start the Elimination Period.

   On appeal, MetLife argues that Evans’ Elimination Period began
on December 2, 1999 when he took leave from work.3 MetLife also
argues that Evans was never totally disabled. The Plan does not allow
MetLife to make these arguments in that order or simultaneously. If
Evans did not submit proof that he was totally disabled, then the
  2
     Evans conceded in his Reply Brief (Reply Br. at 3), and I agree, that
MetLife did not abuse its discretion in denying the original claim on
October 19, 2000.
   3
     Notably, MetLife does not argue that Evans was not actively at work
and, accordingly, we assume that Evans was an eligible participant prior
to filing his claim for benefits on August 9, 2000.
12            EVANS v. METROPOLITAN LIFE INSURANCE CO.
Elimination Period never began and Evans’s few days of work in June
and July cannot be viewed as limited interruptions of the Elimination
Period, as MetLife contends. Although MetLife never questioned
whether Evans was actively at work and eligible for the Plan’s bene-
fits, it was not permitted to determine whether Evans was disabled as
of a specific date absent first finding that, due to injury or sickness,
Evans was completely and continuously unable to perform each of the
material duties of his job and was under the regular care and atten-
dance of a physician. I thus agree with the majority that MetLife
abused its discretion in conducting its review of the October 19 denial.4

   I disagree, however, with my colleagues’ statement that MetLife
"refused" to consider Evans’s evidence.5 Both Evans and MetLife
consistently have failed to focus on the requirements of the Plan dur-
ing this litigation. I do not believe that MetLife "refused" to consider
evidence, but I do believe that MetLife failed in its responsibility to
interpret the Plan’s language and apply it to the facts as it found them.

   I also wish to emphasize that my colleagues do not shift the burden
of proving a claimant’s case to MetLife. As we have explained, "[an
administrator] must treat each claimant with procedural fairness, but
. . . it is not its duty to affirmatively aid claimants in proving their
claims." Ellis v. Metropolitan Life Ins. Co., 126 F.3d 228, 236 (4th
Cir. 1997). By definition, a plan administrator is a passive entity that
accepts claims and does not actively seek them. A plan administrator
has a duty to conduct a full and fair review of benefit applications
  4
     I do not suggest, nor do I read my colleagues’ opinion as suggesting,
that MetLife would abuse its discretion by denying Evans’s claim on
remand. As noted, the Plan’s benefits only apply to individuals who
become disabled while they are actively at work, or deemed to be
actively at work while ill or on leave of absence. MetLife has yet to
make a finding of whether Evans was actively at work after December
2, 1999.
   5
     Whether Evans’s proof "established" his disability as of August 2000
is a determination for MetLife to make on remand. Our inquiry is
whether MetLife abused its discretion, i.e., whether MetLife’s decision
was "the result of a deliberate, principled reasoning process and [was]
supported by substantial evidence." Brogan v. Holland, 105 F.3d 158,
161 (4th Cir. 1997) (internal quotation marks omitted).
             EVANS v. METROPOLITAN LIFE INSURANCE CO.                13
"that takes into account all comments, documents, records, and other
information submitted by the claimant relating to the claim." 29
C.F.R. § 2560.503-1(h)(2)(iv) (2003). Here, Evans, in requesting a
review of the October 19 denial, included opinions from two physi-
cians stating that he was disabled as of August 2000. Absent a finding
that Evans was not actively at work and thus ineligible for the Plan’s
benefits as of that date, MetLife was required, in conducting a full and
fair review of Evans’s claim, to consider that evidence and to deter-
mine whether it indicated that Evans was in fact totally disabled, and,
if so, when that disability began. MetLife did not follow this process
in conducting a review of its October 19 denial, and, by failing to do
so, it abused its discretion.

                                  III.

   For the foregoing reasons, I concur separately in the judgment of
the majority vacating the district court’s grant of summary judgment
in favor of MetLife and remanding the case to MetLife for further
review.